Citation Nr: 1504653	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1961 to June 1981, when he retired with more than 20 years of active service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the pendency of this appeal, jurisdiction of the claims file has been transferred to the Montgomery, Alabama RO.

This issue was previously before the Board in February 2014, and was remanded for further development.  Specifically, the Board requested the Veteran complete a formal application for TDIU.  This requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities, including Meniere's disease, coronary artery disease, lumbar strain, duodenal ulcer, chronic rhinitis, hemorrhoids, radiculopathy of the right leg, and residual scarring, render him unable to follow a substantially gainful occupation.
CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to TDIU.  He is currently rated 60 percent for Meniere's disease, 60 percent for coronary artery disease, 40 percent for lumbar strain, 30 percent for duodenal ulcer, 10 percent for chronic rhinitis, 10 percent for hemorrhoids, 10 percent for radiculopathy of the right leg, and noncompensable ratings for residual scarring.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

The Veteran graduated from high school and college, and received additional training in security and safety regulations.  As discussed above, he served in the Army for more than twenty years, and during this time his primary specialties were law enforcement and personnel programs management.  The Veteran continued to work in this field after service, including most recently as the safety and security director for an energy company.  The Veteran has not worked since March 2008, when he asserts he became unemployable due to his service-connected Meniere's disease, heart, and back disabilities.

The medical evidence supports the Veteran's contentions that he became unemployable in early 2008 due to his service-connected disabilities.  For example, in a February 2008 written letter the Veteran's private physician, Dr. Perez, stated that due to the Veteran's medical history he recommended the Veteran retire from his demanding job "from a professional medical viewpoint."  In support of his opinion, Dr. Perez pointed to the Veteran's nearly constant back pain.  Additionally, in a subsequent letters Dr. Perez continued to assert the Veteran could not work due to his frequent vertigo resulting from his service-connected Meniere's disease.  See e.g. August 2010 written letter.  In additional medical records Dr. Perez notes the Veteran's limitation of physical activity due to his service-connected heart condition.  In a March 2011 written statement, another physician, Dr. Lawton, agreed the Veteran should not work due to the reasons outlined by Dr. Perez.  Therefore, there are multiple medical records which reflect the Veteran's impairment from his service-connected disabilities, including pain, dizziness, and limitation of exertion due to his heart condition, prevents him from working.

The Board has considered the August 2012 report from the VA examiner who opined the Veteran was capable of sedentary work.  However, because the claims file was not available, the examiner's opinion was not based on a complete review of the Veteran's medical history.  The examiner himself indicated an addendum may be required after the claims file became available for review.  Because this examiner's opinion was not based on a complete review of the Veteran's medical history, the Board finds this examiner's report is less probative.  See Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006).

Therefore, affording the Veteran all benefit of the doubt, the Board finds he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including Meniere's disease, coronary artery disease, lumbar strain, duodenal ulcer, chronic rhinitis, hemorrhoids, radiculopathy of the right leg, and residual scarring.  Accordingly, TDIU is granted.


ORDER

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


